Fourth Court of Appeals
                                   San Antonio, Texas
                                         JUDGMENT
                                      No. 04-14-00206-CV

                                        PMSALS 1, LLC,
                                           Appellant

                                                 v.

   ROSENTHAL PAUERSTEIN SANDOLOSKI AGATHER L.L.P. and Jonathan Starr,
                            Appellees

                  From the 438th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2013-CI-17620
                          Honorable Olin B. Strauss, Judge Presiding

    BEFORE CHIEF JUSTICE STONE, JUSTICE ANGELINI, AND JUSTICE MARION

       In accordance with this court’s opinion of this date, the joint motion to dismiss this appeal
is GRANTED, and the appeal is DISMISSED. Costs of the appeal are taxed against the parties
who incurred them.

       SIGNED October 8, 2014.


                                                  _________________________________
                                                  Catherine Stone, Chief Justice